The opinion of the majority of the court relying upon the rule stated in 15 American Jurisprudence, 465, Section 61, finds that the plaintiff had no reason to suppose that the defendant had incurred any special expense in connection with the initiation of the contract to loan between plaintiff and defendant. In this respect the record shows that the plaintiff when the first contracts were secured dealt with an agent of the defendant, who induced him to agree to loan the defendant the sums agreed upon, and at the periods stipulated. It may be assumed that the defendant would not have entered into the agreement in question unless the contract, if carried out by the plaintiff, was advantageous to it.
The defendant was caused to believe that it could rely upon regular monthly payments, over a period of *Page 404 
seven years. Relying upon this assurance, it actually paid out the sum of $399, as commissions to its agent.
Reference to the bill of particulars shows that the action of plaintiff is to recover an amount which he asserts he loaned the defendant and which the defendant now refuses to repay.
The majority opinion correctly places the right of plaintiff to recover upon the basis of "unjust enrichment."
In Hummel, Sr., v. Hummel, 133 Ohio St. 520,14 N.E.2d 923, this action is discussed in the opinion. While the action is in the form of a law action, it is based upon equitable principles. The plaintiff is entitled to recover because the defendant is "obliged by the ties of natural justice and equity to refund the money."
The plaintiff in the instant case definitely caused the defendant to expend the sum of $399, based upon the plaintiff's promise to make 84 consecutive monthly payments. The plaintiff has refused to perform this contract. It is my conclusion that no conception of natural justice or equity under such circumstances requires the defendant to repay this sum of $399, which the defendant was caused to expend in direct reliance upon the plaintiff's promise, which he has wilfully broken.
In my opinion, the judgment of the Court of Common Pleas should be reversed, and that of the Municipal Court of Cincinnati, affirmed. *Page 405